PALMER, J.
J.S., the mother of J.W., appeals the final order entered by the trial court terminating her parental rights to J.W. She concedes that competent, substantial evidence supports the termination of her parental rights (TPR) on two of the statutory grounds alleged by the Department of Children and Families (DCF) in the TPR petition. However, J.S. contends that the trial court violated her due process rights by terminating her parental rights based upon additional grounds not set forth in the TPR petition. DCF properly concedes that the grounds that were not alleged in its petition should be stricken from the trial court’s order; specifically, sections 39.806(1)©, 39.806(l)(h), 39.806(l)(g) and 39.806(1)(£) of the Florida Statutes (2007). Accordingly, we strike those portions of *661the trial court’s order and otherwise affirm. See R.A. v. Dep’t of Children & Families, 878 So.2d 1272 (Fla. 5th DCA 2004).
AFFIRMED as modified.
SAWAYA and ORFINGER, JJ, concur.